Name: 96/312/EC: Commission Decision of 22 April 1996 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  trade;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 1996-05-15

 Avis juridique important|31996D031296/312/EC: Commission Decision of 22 April 1996 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) Official Journal L 118 , 15/05/1996 P. 0026 - 0027COMMISSION DECISION of 22 April 1996 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (96/312/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Directive 94/113/EC (2), and in particular Article 8 (1) thereof,Whereas Commission Decision 92/452/EEC (3), as last amended by Decision 96/97/EC (4), establishes lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community;Whereas the competent authorities of the United States of America have forwarded amendments to their list of embryo collection teams;Whereas it is now necessary to amend the list of approved teams as regards the United States of America;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In part 3 of the Annex to Decision 92/452/EEC, in respect of the United States of America:(a) the following team is added:>TABLE>(b) the following teams are deleted:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 22 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 10. 10. 1989, p. 1.(2) OJ No L 53, 24. 2. 1994, p. 23.(3) OJ No L 250, 29. 8. 1992, p. 40.(4) OJ No L 23, 30. 1. 1996, p. 20.